Citation Nr: 0104983	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes, to include as secondary to the service-connected 
bilateral pes planus. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to July 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1997, the Board remanded the claims 
for further development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Service medical records reflect that in March 1956 the 
veteran was noted to have a "bad knee," with complaints of 
pain and soreness in the left knee for a year.  The knee was 
normal on physical examination.  At the time of his June 1957 
separation examination, the veteran reported that he had been 
treated for his knees at USAH, FHT (presumably United States 
Army Hospital, Fort Hood, Texas).  He also gave a history of 
trick or locked knee and of foot trouble.  The only pertinent 
abnormality noted on physical examination was calluses on the 
feet.  Service connection has been granted for pes planus.  

At his September 1996 hearing the veteran testified that he 
was treated for hammertoes in 1956 at Fort Hood and that he 
regularly went to the dispensary during service to receive 
oral medications for his knee pain.  Such is not reflected in 
the service medical records now on file.  

The RO shall obtain relevant records pertaining to active 
service that are held or maintained by a government entity.  
If such records cannot be obtained, the claimant shall be 
notified.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).

Prior to the August 1997 remand, the RO had obtained VA 
treatment records for the period from November 1991 to 
October 1993 and from September 1995 to May 1996.  In the 
August 1997 remand, the Board requested that the RO obtain 
all pertinent VA treatment records, especially from April 
1993 to the present.  Treatment records from June 1995 to 
April 1998 were received.  However, there are no treatment 
records in the claims file from October 1993 to June 1995, 
even though the veteran testified that he had received VA 
treatment since 1993 for his hammertoes.  The VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the VA to 
obtain.  See Id.  Thus, another search for those records is 
needed.

In addition, the veteran testified that he received Social 
Security disability benefits.  The VA shall make reasonable 
efforts to obtain relevant records held by any Federal 
department or agency.  See Id.  Therefore, the Social 
Security Administration records need to be obtained.

Moreover, the July 1998 VA examiner's opinion raises some 
questions that must be addressed.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his bilateral hammertoes or bilateral 
knee disorder since August 1997.  
Regardless of the veteran's response, the 
RO should obtain all relevant records 
from the Dallas, Texas, VA Medical Center 
and the Fort Worth, Texas, VA Outpatient 
Clinic, for the periods from October 1993 
to June 1995 and from April 1998 to the 
present. The veteran should be asked to 
authorize the release of any private 
medical records and, specifically, 
medical records and/or a medical 
statement from Dr. Mitchell and William 
Bowdler, D.P.M.  The RO should obtain any 
private medical records not currently on 
file and also contact Dr. Mitchell and 
Dr. Bowdler.  Dr. Bowdler should be asked 
for a copy of the veteran's complete 
records, to include any history taken 
before the July 22, 1995 report was 
prepared.  The RO should ask Dr. Mitchell 
to explain the medical basis for his 
opinion relating the veteran's toe 
abnormalities to "exposure to either 
cold or hot changes of temperature in the 
toes" (presumably referring to claimed 
walking on hot coals as a firefighter's 
helper in service in the mid-1950s) in 
light of the fact that no hammertoes, 
contractures or clawing of the toes was 
noted during service or on the veteran's 
1957 service separation examination, on a 
VA orthopedic examination in 1969, or on 
an examination in 1974 for employment 
with a sheriff's department.   He should 
also be asked to identify any medical 
authority (such as medical treatises) 
that support his opinion.  The RO should 
inform the veteran of any records it is 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

2.  The RO should contact the veteran and 
ask him to identify the facilities where 
he was treated during service for his 
bilateral hammertoes and bilateral knee 
disorder.  An attempt should be made to 
obtain service medical records by 
contacting any medical facilities that 
have been identified by the veteran.  If 
additional information is needed from the 
veteran, the RO should contact him and 
request that he provide it.  The RO must 
document all efforts to locate and 
retrieve the veteran's service medical 
records and should inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should try to obtain any 
relevant medical records regarding the 
decision in the Social Security 
disability benefits claim filed by the 
veteran.  The RO must document all 
efforts to locate and retrieve the Social 
Security Administration records and 
should inform the veteran of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).

4.  The RO should inform the veteran of 
the importance of a VA examination for his 
claims of entitlement to service 
connection for bilateral hammertoes and a 
bilateral knee disorder, and that, under 
38 C.F.R. § 3.655, his claims could be 
denied if he fails to report for a VA 
examination without good cause.  
Notification of the examination date 
should also be documented in the claims 
folder.

5.  After any additional evidence has been 
received and added to the record, the 
veteran should be afforded a comprehensive 
VA examination by a specialist in 
orthopedics to determine the nature and 
etiology of his bilateral hammertoes and 
bilateral knee disorder.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner, and the examiner 
should acknowledge such in the examination 
report.  The examiner is reminded that the 
factual predicate of the questions posed 
below is based on the evidence of record 
at the time of this decision and could be 
altered by additional evidence obtained 
pursuant to the remand.  Thus it is 
essential that the examiner review the 
entire file and be aware of any revision 
of the facts due to additional evidence.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 

After examining the veteran and reviewing 
the claims folder - specifically to 
include the service medical records, the 
service separation examination report, the 
1969 VA examination report and what 
appears to be a 1974 employment 
examination report, along with the 
opinions of Dr. Mitchell and the July 1998 
VA examiner 
and all other evidence of record, the 
examiner should provide an opinion on the 
bilateral hammertoes as to the following:
 
(1) Based on the entire evidence of 
record, what is the likely etiology 
of the veteran's hammertoes: 
Congenital, developmental or acquired 
and if they are deemed congenital or 
developmental, would they be a 
"defect" or a "disease"?  

(2)  Did the veteran's bilateral 
hammertoes unequivocally exist prior 
to service and, if so, what is the 
basis for stating that in view of the 
lack of any mention of hammertoes on 
the service entrance examination, 
during service, on the service 
separation examination, on the 1969 
VA examination, or until many years 
after service?  

(3)  If it is concluded that 
hammertoes preexisted service and are 
not a congenital or developmental 
defect, are they shown by the 
evidence to have undergone a 
permanent increase in pathology 
during service even though they are 
not documented until years after 
service?  

(4) If it is concluded that 
hammertoes did not preexist service 
does the evidence show that they had 
their onset in service, even though 
not noted until years later, or that 
they are otherwise related to service 
including on the basis of the 
veteran's duties as a firefighter's 
helper or as a food service worker?   

(5) If the bilateral hammertoes are 
not a congenital or developmental 
defect, did the service-connected 
bilateral pes planus cause the 
bilateral hammertoes or result in a 
permanent increase in the bilateral 
hammertoes?

After examining the veteran and reviewing 
the claims folder - specifically to 
include the service entrance examination 
report, the service medical records, the 
service separation examination report and 
the opinion of the July 1998 VA examiner - 
the examiner should provide an opinion on 
the bilateral knee disorder as to the 
following:

(1) What is the correct diagnosis of 
any right and/or left knee disability 
shown to have been present during 
service? 

(2) Did any right and/or left knee 
disability present in service 
unequivocally exist prior to service 
despite the negative service entrance 
examination and, if so, what is the 
basis for so concluding?  

(3) If a right or left knee 
disability unequivocally existed 
prior to service, does the evidence 
show that it permanently increased in 
severity during service? 

(4) What right and/or left knee 
disorders are currently shown, and is 
any current right and/or left knee 
disorder the same disorder as was 
shown in service, or is any current 
right and/or left knee disorder 
otherwise shown to be related to 
service?

Except where asked if something is 
unequivocal, the examiner may express any 
opinion is terms of likelihood (i.e., more 
likely, less likely, or equally likely as 
not).  However, the examiner should not 
resort to speculation.  The evidence 
relied upon in formulating the opinion and 
the rationale for the opinion should be 
explained.   

6.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  Any necessary corrective action 
should be taken.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand will 
be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7  Also, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  
The RO should then readjudicate the claims 
of service connection for bilateral 
hammertoes and a bilateral knee disorder.  
If any benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


